Citation Nr: 0918395	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-39 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether an October 2002 administrative decision finding that 
the character of the appellant's discharge from military 
service, for the period from November 28, 1994 to January 22, 
1998, did not constitute a bar to certain VA benefits, was 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Frank A. Manfredi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The appellant served on active duty from April 1989 to 
October 1989. He also served in the Air Force National Guard 
from December 1991 to November 1994, and in the U. S. Marines 
from November 28, 1994 to January 22, 1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 administrative decision in which the RO 
determined that the October 2002 administrative decision that 
the appellant's bad conduct discharge from service did not 
constitute a bar to the payment of VA compensation benefits, 
was clearly and unmistakably erroneous.

In September 2004, the appellant testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is of record and has been reviewed.  
In July 2007, the Board remanded the case to afford the 
appellant a personal hearing.

In September 2007, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  During the 
hearing, the appellant submitted additional evidence along 
with a waiver of initial RO consideration.

In February 2008, the Board remanded the claim for further 
development.  The claim ha since returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The period of active service dating from November 28, 
1994 to January 22, 1998, was characterized by a bad conduct 
discharge, the result of an attempt to possess cocaine 
conviction by a special court martial.

2.  The evidence does not show that the October 2002 
administrative decision which found that the character of the 
appellant's discharge from military service, for the period 
from November 28, 1994 to January 22, 1998, did not 
constitute a bar to certain VA benefits, contained an error 
of fact or law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.

3.  The appellant's bad conduct discharge is considered to 
have been issued under honorable conditions, and is therefore 
not a bar to VA benefits based on the service period from 
November 28, 1994 to January 22, 1998.


CONCLUSION OF LAW

The October 2002 administrative decision is not clearly and 
unmistakably erroneous in finding that that the character of 
the appellant's discharge from military service, for the 
period from November 28, 1994 to January 22, 1998, did not 
constitute a bar to certain VA benefits.  38 U.S.C.A. § 5109A 
(2002); 38 C.F.R. §§ 3.303, 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist claimants in substantiating 
claims for benefits does not apply to this case.  Notice and 
assistance in claim development is not required where, as 
here, the issue presented involves whether a prior RO 
administrative decision contains clear and unmistakable 
error.  Parker v. Principi, 15 Vet. App. 407 (2002).

Previous final determinations will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A rating or other adjudicative decision that 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 5109A: 38 C.F.R. § 3.105(a).

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
Clear and unmistakable error is a very specific and rare kind 
of error, of fact or law, that is undebatable, and when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).

In order to find clear and unmistakable error, it must be 
determined (1) that either the facts known at the time were 
not before the adjudicator or the law then in effect was 
incorrectly applied; and (2) that an error occurred based on 
the record and the law that existed at the time the decision 
was made; and (3) that had the error not been made the 
outcome would have been manifestly different.  Grover v. 
West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

In a clear and unmistakable error claim, "[t]he claimant, in 
short, must assert more than a disagreement as to how the 
facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. 
App. 412, 418 (1996).  Also, for a claim of clear and 
unmistakable error to be reasonably raised, the claimant must 
provide some degree of specificity as to what the error is, 
and, unless it is the kind of error that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the error would have manifestly 
changed the outcome at the time it was made.  Bustos v. West, 
179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 
313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44. VA's 
breach of a duty to assist cannot form the basis for a claim 
of clear and unmistakable error.  Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The evidence considered at the time of the October 2002 
administrative decision includes service treatment records, 
some service personnel records, RO hearing testimony, and 
court documents.

Review of the record shows that on November 21, 1995, the 
veteran was tried before a Special Court Martial, and on 
February 22, 1996, he was found guilty of attempting to 
possess cocaine.  The appellant appealed such decision with 
the U.S. Navy-Marine Corps Court of Criminal Appeals, which 
determined that the findings of the Special Court Marital 
were correct in law and fact and that no error materially 
prejudicial to the substantial rights of the appellant was 
committed.

The appellant subsequently filed service connection for a 
number of disabilities with the VA.  In a December 1996 
rating decision, the RO granted service connection for bi-
temporal headaches, mechanical low back pain, and a right 
knee disability.

In April 2001, the RO requested an Advisory Opinion as to 
whether the appellant was on active duty for VA benefit 
purposes during the period from November 28, 1994 to January 
22, 1998.   However, in response, the VA Director of 
Compensation and Pension Service indicated that the record at 
that time provided little details as to the events that 
transpired and eventually led to the appellant's other than 
honorable discharge (see July 2001 correspondence).

In an October 2002 administrative decision, the RO determined 
that the appellant's discharge is considered to have been 
issued under honorable conditions.  The RO noted that "[t]he 
file shows that the charges were basically the result of a 
hazing incident the Veteran did not participate in and the so 
called leader of the incident used his influence  to have the 
Veteran charged in order to bolster his own long standing 
position of power/authority of the unit."  The RO indicated 
that its decision was based on the appellant's several 
periods of active duty, hearing testimony, sworn testimonies, 
and court documents provided by the appellant at the time of 
the hearing.  The RO further noted that "we are well 
satisfied the Veteran served honorably during the active duty 
and was an unfortunate victim of a local unit circumstance.  
To further delay this Veteran's claim would be an injustice 
to him."  The RO also noted that insanity was not an issue 
in this case. 

However, in a May 2004 administrative decision, the RO 
reversed its prior decision which granted eligibility to VA 
benefits.  The RO concluded that the appellant's bad conduct 
discharge for the period in question is considered to have 
been issued under dishonorable conditions and is considered a 
bar to VA benefits.  The RO indicated that despite the 
appellant's testimony that he never used drugs, VA hospital 
records show that the appellant was a patient in a substance 
abuse clinic and subsequent records note that he is an ex-
drug abuser.

As a result, in a May 2004 rating decision, the RO proposed 
to severe service connection for bi-temporal headaches, 
patellofemoral syndrome of the right knee, and mechanical low 
back pain, and in an October 2004 rating decision, the RO 
severed service connection for the above-noted disabilities.

In response to a February 2008 remand by the Board, the RO 
determined that the October 2002 administrative decision was 
clearly and unmistakably erroneous.  In doing so, the RO 
indicated that all of the facts concerning the appellant's 
discharge were not considered at the time the October 2002 
decision was issued.  Specifically, the RO indicated that VA 
treatment notes, not present before the October 2002 
decisionmaker (but constructively of record), directly 
contradict the appellant's testimony that he never used or 
abused drugs.  The RO noted a July 1996 VA treatment note 
showing that the appellant applied for substance abuse 
treatment. 

In this case, it is not shown that there are errors that are 
undebatable such that it can be said that reasonable minds 
could only conclude that the original decision was clearly 
erroneous at the time it was made.  The Board is convinced 
that the Veteran did not tell the whole truth when he said he 
did not have a drug problem or drug abuse at the 2001 and 
2007 hearings.  However, the administrative decision in 
October 2002 was that the Veteran was found guilty by a 
Special Court Martial (not General) of an attempt to possess 
(not possess) cocaine.  

The applicable regulation at the time is similar to the 
current one.  There are statutory bars to receiving VA 
benefits.  These include if the former service member was 
discharged or released as a conscientious objector; by reason 
of the sentence of a general court-martial; resignation by an 
officer for the good of the service; as a deserter; (5) as an 
alien during a period of hostilities; or by reason of a 
discharge under other than honorable conditions issued as a 
result of an absence without official leave (AWOL) for a 
continuous period of at least 180 days.  See 38 C.F.R. § 3.12 
(c).  It is clear that the administrative decision did not 
find evidence of a statutory bar.  

There are also regulatory bars to receiving VA benefits.  
These include if the former service member was discharged or 
released to escape trial by general court-martial; for mutiny 
or spying; an offense involving moral turpitude (this 
includes, generally, conviction of a felony); willful and 
persistent misconduct; or for homosexual acts involving 
aggravating circumstances.  See 38 C.F.R. § 3.12 (d).  The 
only applicable regulatory bar is if discharge was due to an 
offense involving moral turpitude.  It was not suggested in 
the October 2002 decision that the appellant's conduct was 
willful and persistent.  The recent supplemental statement of 
the case suggests that the administrative decision implicitly 
concluded that the special court martial decision was 
invalid.  Much emphasis was placed on the subsequently 
obtained VA clinical records reflecting treatment for 
substance abuse that undermined the appellant's testimony.  

Even considering that VA treatment records showing substance 
abuse treatment were constructively of record at the time of 
the October 2002 decision, the Board finds that the RO had a 
tenable basis to conclude that the appellant's discharge for 
the period from November 28, 1994 to January 22, 1998, did 
not bar him from receiving VA benefits.  There was no 
indication that the Veteran was legally insane pursuant to 38 
C.F.R. § 3.354(a) at the time of his bad conduct discharge.  
See also, 38 C.F.R. § 3.12.  In fact, the RO, in October 
2002, specifically indicated that the issue of insanity was 
not involved.  Moreover, given the actual charge of attempt 
to possess cocaine, it was reasonable for the RO to find that 
the appellant's charge was not an offense involving moral 
turpitude (without challenging the legitimacy of the 
conviction).  The Veteran was convicted by a Special Court 
Martial, which at the time did not have jurisdiction for 
offenses subject to confinement for more than 6 months.  See 
Manual for Courts-Martial United States 1994, Rule 
201(f)(2)(B)(i).  The determination could have been that this 
was not a felony conviction and did not involve an act of 
moral turpitude and this would be a reasonable determination.  
In other words, though the RO may have been misled in its 
2002 administrative decision, it is not shown that the 
conclusion would have been manifestly different if the 
additional VA records had been considered.  Thus, after a 
careful review of the record, the Board finds that VA has not 
met the high evidentiary burden of showing clear and 
unmistakable error.  

In sum, after considering the evidence of record at the time 
of the October 2002 decision as well as the appellant's later 
testimony and VA treatment records, the Board finds that 
clear and unmistakable error has not been shown in the RO's 
October 2002 finding that that the character of the 
appellant's discharge from military service, for the period 
from November 28, 1994 to January 22, 1998, did not 
constitute a bar to certain VA benefits.


ORDER

Clear and unmistakable error has not been shown in an October 
2002 administrative decision finding that the character of 
the appellant's discharge from military service, for the 
period from November 28, 1994 to January 22, 1998, did not 
constitute a bar to certain VA benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


